My judgment is that G.S. 1923, § 8564, does not destroy the ability of one who has been divorced within six months to enter into a marriage contract. State v. Yoder, 113 Minn. 503, 130, N.W. 10, L.R.A. 1916C, 686. I believe this case should be controlled by the rule of Robertson v. Roth, 163 Minn. 501,204 N.W. 329, 39 A.L.R. 1342. I think, however, since and following the doctrine of Wemple v. Wemple, 170 Minn. 305, 212 N.W. 808, I am controlled by the rule of stare decisis and therefore reluctantly concur in the result.